COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-296-CV





IN RE ALLSTATE INSURANCE COMPANY	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and is of the opinion that relief should be denied as moot.  Accordingly, relator's petition for writ of mandamus is denied as moot.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL A: LIVINGSTON, GARDNER, and MCCOY, JJ.



DELIVERED: September 7, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.